Everything made a ground for rehearing herein was thoroughly considered before the original opinion was handed down. Appellant, in effect, concedes this and that he can add nothing to what was urged before. It is altogether unnecessary to take up any of these matters and discuss them again. They were correctly disposed of in the original opinion.
There is a matter, however, called to our attention which, in justice to appellant's attorneys and ourselves, we desire to correct. In the original opinion we stated, in effect, that there was a document in the record signed by appellant's attorneys as objections to the court's charge, and as to this we stated: "This document does not show to have ever been presented to or acted upon by the judge, for the judge makes no noting thereon that it was ever presented to or acted upon by him. Nor does the record show any bill of exceptions by appellant to the court's refusal or failure to consider or comply with any of his said objections."
The record is quite voluminous. Evidently in dictating the opinion, *Page 555 
we had before us the said document, as copied on pages 39 to 44, inclusive, of the record, and what is failed to be shown there is correctly stated by us. However, appellant in his motion for rehearing calls our attention to the fact that on pages 120 to 126, inclusive, said document is copied in his bill No. 2 with the proper heading stating it was presented to the judge prior to the time he read his charge to the jury. It is further stated therein, the judge "thereupon corrected his charge in part, but refused to conform same to the said objection as made," and ordered said objections filed as a part of the record, to vvhich he excepted, etc. The judge approved and ordered said bill filed, and signed his name thereto officially. This bill was overlooked by us in the connection when we stated what we did about the document, as shown on pages 39 to 44. We make this correction cheerfully, because otherwise it might have a tendency to show that appellant's attorneys in the trial court had omitted a material matter. Everyone who knows them, and this court especially, knows that they are diligent in representing their clients and in taking every precaution to correctly preserve and present whatever errors they think are committed in the trial court. We regret that we failed to call attention to this in the original opinion.
It will be noticed, however, that we fully considered every objection that was made to the court's charge and every special charge requested by appellant which was refused, as shown in the original opinion.
The motion for rehearing is overruled.
Overruled.